Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 is  objected to because of the following informalities:  
In claim 15, line 1, “system of claim 15”  should be ---system of claim 14---.
  Appropriate correction is required.
Claims 1-4,14 and 17-19 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3,5,15 and 18-19  of copending Application No. 17/531,486 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
                Application sn# 17/479,808                       Copending Application No. 17/531,486
1. (Currently Amended) A testing apparatus comprising: a tester comprising a plurality of racks, wherein each rack comprises a plurality of slots, wherein each slot comprises: an interface board affixed in a slot of a rack, wherein the interface board comprises test circuitry and a plurality of sockets, each socket of the plurality of sockets operable to receive a device under test (DUT); and a carrier comprising an array of DUTs, wherein the carrier is operable to position into the slot of the rack, and wherein each DUT in the array of DUTs aligns with a respective socket of the plurality of sockets on the interface board; 






2. (Original) The testing apparatus of Claim 1, wherein the plurality of slots are vertically oriented.  
 
 3. (Original) The testing apparatus of Claim 1, wherein the plurality of slots are horizontally oriented.  

 4. (Original) The testing apparatus of Claim 1, wherein each slot of the plurality of slots further comprises a plurality of socket covers, wherein each socket cover of the plurality of socket covers is operable to actuate a top portion of a respective DUT of the array of DUTs in the carrier.



14. (Original) A testing system comprising: a station operable to load and unload devices under test (DUTs) from a plurality of carriers, wherein the station comprises a pick-and-place mechanism and a trolley operable to transport the plurality of carriers between the station and at least one tester; and the at least one tester comprising a plurality of racks, wherein each rack comprises a plurality of slots, wherein each slot comprises: an interface board affixed in a slot of a rack, wherein the interface board comprises test circuitry and a plurality of sockets, each socket operable to receive a device under test (DUT); and a carrier comprising an array of DUTs, wherein the carrier is operable to position into the slot of the rack, and wherein each DUT in the array of DUTs aligns with a respective socket of the plurality of sockets on the interface board; and an elevator for transporting the carrier to the slot of the rack from the trolley.







17. (Original) The testing system of Claim 15, wherein the plurality of slots associated with the at least one tester are vertically oriented.  

18. (Original) The testing system of Claim 15, wherein the plurality of slots associated with the at least one tester are horizontally or9. 


19.(Original) The testing system of Claim 15, wherein each slot of the plurality of slots further comprises a plurality of socket covers, wherein each socket cover of the plurality of socket covers is operable to actuate a top portion of a respective DUT of the array of DUTs in the carrier. 
1. (Currently Amended) A testing apparatus comprising: a tester comprising a plurality of racks, wherein each rack comprises a plurality of slots, wherein each slot comprises: an interface board affixed in a slot of a rack, wherein the interface board comprises test circuitry and a plurality of sockets, each socket of the plurality of sockets operable to receive a device under test (DUT); a carrier comprising an array of DUTs, wherein the carrier is operable to position into the slot of the rack, and wherein each DUT in the array of DUTs aligns with a respective socket of the plurality of sockets on the interface board and wherein the carrier is a discrete component separate from the interface board and the plurality of sockets; and an array of POP memory devices, wherein each POP memory device is disposed adjacent to a respective DUT in the array of DUTs; a pick-and-place mechanism for loading the array of DUTs into the carrier; and an elevator for transporting the carrier to the slot of the rack.  
2. (Original) The testing apparatus of Claim 1, wherein the plurality of slots are vertically oriented.  
 
 3. (Original) The testing apparatus of Claim 1, wherein the plurality of slots are horizontally oriented.

5. (Original) The testing apparatus of Claim 1, wherein each slot further comprises an array of actuators, wherein each actuator of the array of actuators is operable to actuate a socket cover above each POP memory device and corresponding DUT to bring the POP memory device and the corresponding DUT in contact with a respective socket of the plurality of sockets.

15. (Currently Amended) A testing system comprising: a station operable to load and unload devices under test (DUTs) from a plurality of carriers, wherein the station comprises a pick-and-place mechanism and a trolley operable to transport the plurality of carriers between the station and at least one tester; the at least one tester comprising a plurality of racks, wherein each rack comprises a plurality of slots, wherein each slot comprises: an interface board affixed in a slot of a rack, wherein the interface board comprises test circuitry and a plurality of sockets, each socket operable to receive a device under test (DUT); a carrier comprising an array of DUTs, wherein the carrier is operable to position into the slot of the rack, and wherein each DUT in the array of DUTs aligns with a respective socket of the plurality of sockets on the interface board and wherein the carrier is a discrete component separate from the interface board and the plurality of sockets; and an array of POP memory nests, wherein each POP memory nest comprises a POP memory device and is disposed adjacent to respective DUT in the array of DUTs; an elevator for transporting the carrier to the slot of the rack from the trolley.
18. (Original) The testing system of Claim 15, wherein the plurality of slots associated with the at least one tester are vertically oriented.  

19. (Original) The testing system of Claim 15, wherein the plurality of slots associated with the at least one tester are horizontally oriented.

5. (Original) The testing apparatus of Claim 1, wherein each slot further comprises an array of actuators, wherein each actuator of the array of actuators is operable to actuate a socket cover above each POP memory device and corresponding DUT to bring the POP



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  5, 8 -12,15-16   are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of copending Application No. 17/531,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-3,5 and 9 of copending Application No. 17/531,486 encompass the limitations of the instant claims 8 and 10-12.  
As to claim 5, claim 1 of Copending Application No. 17/531,486 disclose a testing apparatus  for testing DUTs including  all elements of the instant claim 1 but it does not 
mention about the array of DUTs comprise RF devices as recited in the instant claim 5. However, it would have been obvious for one of ordinary skill in the art to recognize that the type of devices under test such as RF devices would be an obvious design choice because the type of device under test such as “RF devices” do not significantly change the structure of the testing apparatus and its operation.
As to claim 8, claim 1 of copending Application No. 17/531,486 disclose a testing apparatus  for testing DUTs but does not mention about actuating a socket cover of a plurality of socket covers onto each DUT in the array of DUTs to push the respective DUT to make physical and electrical contact with a respective socket of the plurality of sockets. However, it would have been obvious for one of ordinary skill in the art to have the socket cover of the plurality of socket covers onto each DUT in the array of DUTs to push the respective DUT  to make physical and electrical contact with the respective  socket for the electrical testing.
As to claims 9 and 15, claims 1,5,15 of copending Application No. 17/531,486 disclose a testing apparatus  for testing DUTs having a socket cover for bringing the DUTs in contact with a respective socket of the plurality of sockets but do not mention about respective socket of the plurality of sockets, the carrier and an associated respective socket cover of the plurality of socket covers together form an electrical shield around an associated DUT. However, it would have been obvious for one of ordinary skill in the art to recognize that the respective socket of the plurality of sockets, the carrier and an associated respective socket cover of the plurality of socket covers are surrounding the DUTs, therefore these components formed an electrical shield around the DUTs.
As to claim 16, claims 1 and  15 of copending Application No. 17/531,486 disclose a testing apparatus  for testing DUTs and wherein  the carrier is operable to position into the slot of the rack , therefore, each  slot holds each carrier.

           Application sn# 17/479,808                            Copending Application No. 17/531,486
8. (Currently Amended) A method of testing DUTs comprising: disposing an array of DUTs on a carrier using a pick-and-place mechanism handler and transport system; transporting the carrier to a slot of a rack associated with a tester using an elevator, wherein the tester comprises a plurality of racks, wherein each rack of the plurality of racks comprises a plurality of slots; inserting the carrier into the slot of the rack; affixing an interface board in the slot of the rack, wherein the interface board comprises a plurality of sockets, and wherein each socket of the plurality of sockets is operable to receive a respective device under test (DUT), and wherein each DUT in the array of DUTs aligns with a respective socket of the plurality of sockets on the interface board; and actuating a socket cover of a plurality of socket covers onto each DUT in the array of DUTs to push the respective DUT to make physical and electrical contact with a respective socket of the plurality of sockets.


10. (Original) The method of Claim 8, wherein the plurality of slots are vertically oriented.  

 11. (Original) The method of Claim 8, wherein the plurality of slots are horizontally oriented.  

  








12. (Currently Amended) The method of Claim 8, wherein the elevator comprises a dual-slot elevator, wherein the dual-slot elevator comprises two slots, wherein a first slot is operable to transport the carrier to the slot of the rack, and wherein a second slot is operable to transport a transport a different carrier previously loaded into the slot of the rack.

1. (Currently Amended) A testing apparatus comprising: a tester comprising a plurality of racks, wherein each rack comprises a plurality of slots, wherein each slot comprises: an interface board affixed in a slot of a rack, wherein the interface board comprises test circuitry and a plurality of sockets, each socket of the plurality of sockets operable to receive a device under test (DUT); a carrier comprising an array of DUTs, wherein the carrier is operable to position into the slot of the rack, and wherein each DUT in the array of DUTs aligns with a respective socket of the plurality of sockets on the interface board and wherein the carrier is a discrete component separate from the interface board and the plurality of sockets; and an array of POP memory devices, wherein each POP memory device is disposed adjacent to a respective DUT in the array of DUTs; a pick-and-place mechanism for loading the array of DUTs into the carrier; and an elevator for transporting the carrier to the slot of the rack.  

2. (Original) The testing apparatus of Claim 1, wherein the plurality of slots are vertically oriented.  
 
 3. (Original) The testing apparatus of Claim 1, wherein the plurality of slots are horizontally oriented.

5. (Original) The testing apparatus of Claim 1, wherein each slot further comprises an array of actuators, wherein each actuator of the array of actuators is operable to actuate a socket cover above each POP memory device and corresponding DUT to bring the POP memory device and the corresponding DUT in contact with a respective socket of the plurality of sockets.
9. (Original) The testing apparatus of Claim 1, 
wherein the elevator comprises a dual-slot elevator, wherein the dual-slot elevator further comprises two slots, wherein a first slot is operable to transport the carrier to the slot of the rack, and wherein a second slot is operable to transport a transport a different carrier previously loaded into the slot of the rack.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-7,13 and 20 would be allowable if rewritten or amended to overcome the rejection(s)
The prior art does not teach each slot of the plurality of slots further comprises a
plurality of socket covers, wherein each socket cover of the plurality of socket covers is operable
to actuate a top portion of a respective DUT of the array of DUTs in the carrier, and wherein the
carrier is disposed between the interface board and the plurality of socket covers as recited in
claim 6 and in combined with other claimed elements as recited in claim 1.
 The prior art does not teach wherein the elevator comprises a dual-slot elevator, wherein
the dual-slot elevator further comprises two slots, wherein a first slot is operable to transport the
carrier of the slot of the rack, and wherein a second slot is operable to transport a transport a
different carrier previously loaded into the slot of the rack as recited in claim 7 and in combined
with other claimed elements as recited in claim 1.
	The prior art does not disclose the actuating is performed by a socket actuator, and wherein the actuating comprises latching the socket actuator onto a socket gripper associated with each socket of the plurality of sockets to provide per-DUT force cancellation as recited in claim 13 and in combined with other claimed steps as recited in claim 8
	The prior art does not disclose the test system with the elevator having  a dual-slot elevator, wherein the dual-slot elevator further comprises two slots, wherein a first slot is operable to transport the carrier to the slot of the rack, and wherein a second slot is operable to transport a different carrier previously loaded into the slot of the rack.as recited in claim 20 and in combined with other claimed elements as recited in claims 14-15 .
Applicant's arguments filed n 11/29/2022 have been fully considered but they are not persuasive.  
Applicant argued that  Claims 1-4, 7, 14, and 17-18 of the present Application do not claim the same invention as that of Claims 1-3, 5, 9, 15, and 18-19 of copending Application No. 17/531,486. 
Both limitations of  independent claims 1 and 15 of  the copending Application No. 17/531,486 disclose all elements recited in independent claims 1 and 14.  The Claims 1 and 15 of the copending Application No. 17/531,486  having extra limitations of  “wherein the carrier is a discrete component separate from the interface board and the plurality of sockets" and "an array of POP memory devices, wherein each POP memory device is disposed adjacent to a respective DUT in the array of DUTs” and “wherein the carrier is a discrete component separate from the interface board and the plurality of sockets" and "an array of POP memory nests, wherein each POP memory nest comprises a POP memory device and is disposed adjacent to respective DUT in the array of DUTs" and the rest of the claims 1 and 14 of the copending Application No. 17/531,486 disclose all the limitations of instant independent claims 1 &14, therefore the rejection of claims  1-4,14 and 17-19 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3,5,15 and 18-19  of copending Application No. 17/531,486 are still valid.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
McKenna et al (PG-PUB#2022/0128597) disclose test site configuration in an automated test system.
Drynkin et al (PG-PUB#20050169733) disclose Automated Tube Handler System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
A